Citation Nr: 1627770	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability for the purposes of compensation. 

2.  Entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment. 

3.  Entitlement to service connection for hernias.

4.  Entitlement to service connection for porphyria cutanea tarda (PCT), claimed as a skin condition, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1973.  He served in Vietnam from November 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in April 2016.  A transcript is in the record. 

The Veteran's claim of service connection for a dental disability has to this point been developed only as a claim for compensation.  In general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  The issues have been rephrased accordingly.  

The issues of entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment, entitlement to service connection for hernias, and entitlement to service connection for PCT are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not sustain a dental disability due to a combat wound or other trauma in service; since the submission of his claim, he has not had a dental disability other than treatable carious teeth or replaceable missing teeth not the result of loss of substance of the body of the maxilla or mandible.  


CONCLUSION OF LAW

The criteria for service connection for a dental disability for the purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a), 3.381, 4.150 (West 2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in a May 2010 letter.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained, including some dental records.  The Veteran states that he received dental treatment from a private doctor in Germany who treated him on behalf of the military, and does not believe that these records have been obtained.  However, given the Veteran's contentions about the nature of the treatment he received from this doctor and given that the current VA examination does not reveal a current diagnosis of a dental disability for which service connection can be established, there is no possible benefit to the Veteran in seeking to obtain these records, and therefore no harm in failing to obtain them.  

The Veteran has been afforded a VA dental examination, and medical opinions have been obtained.  The Board recognizes that when the dental examiner provided an opinion regarding service connection for a dental disability as secondary to the Veteran's service connected diabetes mellitus, he failed to address the possibility that a dental disability was aggravated by diabetes mellitus.  Once again, given that the Veteran does not have a current diagnosis of a dental disability for which service connection can be established, there is no possible benefit to the Veteran in seeking to obtain an addendum opinion.  

The Veteran's VA treatment records have also been obtained.  As noted, the Veteran offered testimony at a hearing in April 2016.  Private medical records have also been received.  The record was held open for 30 days after the April 2016 hearing in order for the Veteran to submit additional private records pertaining to the fitting of his dentures, but these were not forthcoming.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the appeal.

Service Connection

The Veteran contends that he should be service connected for his various dental conditions.  He states that he had temporary fillings placed in some of his teeth prior to leaving for Vietnam, and that they came out while he was there.  The Veteran also believes that his service connected diabetes mellitus has caused or contributed to his dental conditions.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection for compensation purposes is available only for dental disabilities that are the result of osteomyelitis or osteoradionecrosis or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw. 38 C.F.R. § 4.150. 

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161 (2015).  38 C.F.R. § 3.381.

"Periodontal" is defined as "around a tooth."  Stedman's Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined as inflammation of the gingiva, which is the tissue surrounding the teeth.  Stedman's at 717.  Gingivitis is, therefore, a periodontal disease.  In accordance with 38 C.F.R. § 3.381, as a matter of law periodontal disease is not a disability for which service connection can be granted for the purpose of VA disability.  

As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma. 38 C.F.R. § 3.381(b) (2015).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c). 

The Board notes that in a precedent opinion VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records are negative for any dental disabilities.  A February 1973 examination included X-rays, but did not mark any missing teeth or restorations.  VBMS 5/13/2015 STRs, pp. 41-44.  

Private dental records from 2008 to 2010 are part of the record.  A July 2008 note states tooth #20 was broken, decayed to the gum line, could not be saved, and needed extraction.  Teeth #11 and #13 were decayed to the gum line and abscessed.  August 2008 records state that the Veteran has moderate to severe periodontal disease with generalized inflammation.  Plans to restore or replace teeth were discussed, and the Veteran was shown bone loss on the labial.  These records are negative for any mention of injury or treatment during active service, and for any opinion pertaining to a relationship between the Veteran's dental condition and his diabetes mellitus.  VBMS 6/14/2010 Medical Treatment Record - Non-Government Facility.

The Veteran was afforded a VA dental examination in September 2010.  When asked, the Veteran responded that his claim was he has "a lot of bad teeth."  He denied any dental work since he separated from the military.  He said some dental fillings were placed when he was stationed in Germany in 1972, and that those fillings came out when he was in Vietnam in 1973.  When asked if he had any problems that he was claiming besides fillings and cavities, the Veteran responded "no."  On examination, there was no functional impairment due to loss of motion and masticatory function loss.  He was missing teeth #4, 6, 11, 17, 18, 20, and 31, which could be replaced with partial dentures.  The range of mandibular motion was within normal limits.  There was no bone loss of the mandible, maxilla, or hard palate.  Dental caries were noted at teeth #3, 5, 7, 8, 9, 10, 12, 14, 19, 21, 28, 29, 30, and 32.  Teeth #7, 8, 9, and 10 were completely decayed to the gum line.  Tooth #16 was congenitally small, and there was a small draining parulis on the labial aspect of tooth #8.  The Veteran was noted to have poor oral hygiene.  There was a generalized accumulation of plaque and calculus on the dentition.  The examiner concluded that the Veteran did not have loss of teeth due to loss of substance of the body of the maxilla or mandible.  The Veteran also had extensive dental caries, which was caused by retained bacterial plaque as a result of poor oral hygiene.  There was also localized periodontal disease at teeth #2, 3, 15, and 32.  Periodontal disease was caused by retained bacterial plaque as a result of poor oral hygiene, and was not caused by or a result of diabetes mellitus.  VBMS 9/7/2010 VA Examination. 

At the April 2016 hearing, the Veteran testified that while he was stationed in Germany, he had six supernumerary teeth removed and some cavities were filled.  The fillings came out while he was in Vietnam.  When he returned home he did not go to the base clinic because there was a long waiting list, and he believed he would be discharged before he could have an appointment.  After service he did not seek any VA treatment for his teeth.  Currently, the Veteran said all of his teeth were pulled three years ago, and he was now wearing dentures.  

The Board finds that entitlement to service connection for a dental disability for compensation purposes is not warranted.  The Veteran does not have a current diagnosis of a disability for which compensation is payable, and there is no evidence that he incurred such an injury or disease during active service.  

The available service treatment records are negative for dental abnormalities.  Although the private dental records from service have not been obtained, the Veteran testified that this treatment consisted of having supernumerary teeth removed and cavities filled.  These are not considered disabilities for the purposes of compensation.  38 C.F.R. § 3.381.

Currently, the Veteran is missing all of his teeth.  He does not attribute the loss of any tooth to a combat wound or other trauma in service.  The Veteran was attempting to have some teeth either replaced or restored at the time of his 2008 private treatment, and that examiner discussed labile bone loss in relation to possible dental implants.  However, the private examiner did not attribute any missing teeth to loss of substance of the body of the maxilla or mandible.  The Veteran continued to retain some teeth at the time of the September 2010 VA examination, and that examiner found he did not have loss of teeth due to loss of substance of the body of the maxilla or mandible.  That examiner also opined that the Veteran's service connected diabetes mellitus was not related to his dental condition, and instead appears to attribute the current condition to poor dental hygiene.  In summary, the Veteran has not had a dental disability since his March 2010 claim other than treatable carious teeth or replaceable missing teeth not the result of trauma or loss of substance of the body of the maxilla or mandible.  Therefore, service connection for a dental disability for the purposes of compensation is not established.  


ORDER

Entitlement to service connection for a dental disability for the purposes of compensation is denied. 


REMAND

The Veteran claims that he has developed a skin disability due to active service.  He believes that this is either the result of herbicide exposure during service, exposure to hydraulic fluids on his hands during service, or secondary to his service connected diabetes mellitus.  He has been afforded two VA examinations pertaining to his claim.  

The record shows that the Veteran served in Vietnam, and is presumed to have been exposed to herbicides.  PCT is a disability that is presumed to be the result of herbicide exposure, provided it first manifest within a year of the last date of herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e).  

At a September 2010 VA examination, the examiner diagnosed the Veteran with PCT, in remission.  He was also noted to have actinic keratosis and seborrheic keratosis on his back and legs.  The examiner opined that it was less likely than not that the Veteran's PCT was caused by or the result of diabetes mellitus.  The rationale was that he was evaluated for PCT years before his diagnosis of diabetes mellitus.  VBMS 9/10/2010 VA Examination, pp. 14, 21.  

At a May 2014 VA examination, the diagnosis was PCT.  The examiner opined that this disability was less likely than not incurred in or caused by active service.  The only rationale was that it was not shown within the presumptive period.  VBMS 5/6/2014 C&P Exam.  

The Board finds that these opinions are inadequate in that they did not address all theories of entitlement.  The September 2010 examiner did not address the possibility that the Veteran's PCT was aggravated by the Veteran's service connected diabetes mellitus.  Allen.  Furthermore, he did not address the diagnoses of actinic keratosis and seborrheic keratosis.  The May 2014 examiner based his entire rationale on the premise that PCT did not manifest during the presumptive period.  However, notwithstanding the provisions on presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  An addendum opinion that addresses all these factors must be obtained.  

Turning to the claim of service connection for hernias, the Veteran contends that he had hernias prior to entering service, which were then aggravated due to heavy lifting.  

The service treatment records note that the Veteran answered "yes" to a history of rupture/hernia on a September 1969 Report of Medical History completed upon entry into active service.  He noted he was advised to have surgery for this rupture.  The Veteran also answered "yes" to a history of a rupture/hernia on the May 1973 Report of Medical History completed at discharge.  On this occasion he explained the rupture was at age 10.  VBMS 5/13/2015 STRs, pp. 3, 22.  

However, the September 1969 entrance examination found that the Veteran's abdomen and viscera to include hernias was normal.  VBMS 5/13/2015 STRs, p. 46.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Therefore, as a hernia was not noted on the September 1969 entrance examination, the Veteran is presumed to have been sound when he entered service.  

The only VA examination afforded the Veteran in regard to his hernia was in September 2010.  The history of bilateral inguinal hernias as a child was noted.  The examiner diagnosed the Veteran with bilateral inguinal hernias, as well as a ventral hernia.  She opined that it was less likely than not that the Veteran's hernia was the result of lifting during service.  The only rationale was the Veteran's reports of having the inguinal hernia as a child.  VBMS 9/10/2010 VA Examination, pp. 9, 22.  

The Board finds that the September 2010 opinion is inadequate.  Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003.  The Veteran should be provided another examination in order to determine whether or not there is clear and unmistakable evidence that a hernia existed prior to service and, if not, to address the possibility of direct incurrence of a hernia in service.  

The issue of service connection for a dental disability for purposes of eligibility for outpatient dental treatment has not yet been considered by the RO, and must first be addressed by them in order to protect the Veteran's rights.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination.  All indicated tests and studies should be conducted.  The claims file must be forwarded to the examiner and the examination report must indicate that it has been reviewed.  At the completion of the examination and record review, the examiner should express the following opinions:

a) Is it as likely as not that the Veteran's porphyria cutanea tarda, actinic keratosis, seborrheic keratosis, and/or any other skin disability that is currently diagnosed now or any time since March 2010 were incurred in or due to active service?  The Veteran's exposure to herbicides such as Agent Orange should be presumed, and the possibility that the porphyria cutanea tarda was incurred due to service should not be limited to the one year presumptive period but considered on the basis of direct causation.  The effects of exposure to hydraulic fluids should also be discussed. 

b) If the answer to (a) is negative for one or more of the diagnoses listed above, is it as likely as not that the Veteran's porphyria cutanea tarda, actinic keratosis, seborrheic keratosis, and/or any other skin disability that is currently diagnosed were incurred secondary to his service connected diabetes mellitus?  If the answer is negative, is it as likely as not that one or more of these disabilities were aggravated (increased in severity beyond natural progression) by the diabetes mellitus?  If so, can a baseline severity of that disability prior to aggravation be established?  If yes, describe the baseline symptoms.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Schedule the Veteran for a VA examination of his hernias.  All indicated tests and studies should be conducted.  The claims file must be forwarded to the examiner, and the examination report must indicate that it has been reviewed.  At the completion of the examination and record review, the examiner should presume that the Veteran was sound upon entering active service, and then express the following opinions:

a) Is there clear and unmistakable (undebatable) evidence that the Veteran's inguinal hernias existed prior to entering active service? 

b) If the answer to (a) is positive, is there clear and unmistakable (undebatable) evidence that the Veteran's inguinal hernias were not aggravated by service?

c) If the answer to (a) is negative, is it as likely as not that the Veteran's inguinal hernias were incurred in or due to active service?  

d) Regardless of the answers to a, b, and c, is it as likely as not that the Veteran's ventral hernia was incurred in or due to active service?  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Adjudicate the claim for service connection for a dental disability for purposes of eligibility for outpatient dental treatment.  The Veteran should be provided notice of any unfavorable outcome, which should include his appellate rights.  This matter should be returned to the Board if, and only if, there is a timely notice of disagreement followed by a timely substantive appeal.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


